Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 21, 26 and 29 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McKnight et al. No distinction is seen between the composition disclosed by McKnight et al, and that recited in claims 1, 20, 21, 26 and 29. McKnight et al disclose a fertilizer composition which includes Bacillus lichenformis and a urease inhibitor. (See Paragraphs [0048], [0096], [0161] and [0162].) McKnight et al further disclose in Paragraphs [0197] and [0198] that the composition may be present in a solvent such as propylene glycol or dimethyl sulfoxide, and in Paragraph [0252] that the urease inhibitor may be an alkylated thiophosphoric triamide, wherein the alkylated thiophosphoric triamide has one or more alkyl groups that independently contain between 1 and 6 carbon atoms. Accordingly McKnight et al anticipate claims 1, 20, 21, 26 and 29. In any event, it would be obvious to include a urease inhibitor in combination with Bacillus lichenformis in a solvent of propylene glycol or DMSO in the composition of McKnight et al, since McKnight et al would suggest such combination of components at the aforementioned passages. Regarding claim 29, McKnight et al disclose in Paragraph [0127] that the composition may include a dye.
Claims 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. McKnight et al is relied upon as discussed hereinbefore. It would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum levels of the urease inhibitor, Bacillus concentration and amount of organic solvent in the composition of McKnight et al.
Applicant’s argument, that applicant’s application claims priority to a provisional application filed on June 2, 2015, is not convincing, since there is no “description support” in provisional application No. 62/169942 for applicant’s claims. For example, there is no description support in provisional application 62/169942 fort triethylene glycol monobutyl ether as the organic solvent, as recited in claim 1, or for G77 Nitrification Inhibitor (CAS Registration No. 1373256-33-7) as a nitrification inhibitor, as recited in claim 21. Accordingly the earliest filing date which can be accorded applicant’s claims is the filing date of grandparent application No. 15/170,813 (June 1, 2016), and McKnight et al is properly available as prior art, since it has an effective filing date no later than June 16, 2015.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736